DETAILED ACTION
The following is a first action on the merits of application serial no. 15/733637 filed 9/22/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/21/20 and 5/6/21 have been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Unclear as to what the abbreviation “ISG” is referring to for the limitation “ISG electric machine” as recited in claim 9.

Claim Objections
Claim 10 is objected to because of the following informalities:  
-On lines 4 and 5, the word “the” should be inserted between the terms “in” and “transmission” on both lines.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
-Claim 9 recites the limitation “an ISG electric machine” in line 3, it is unclear as to what the abbreviation “ISG” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty et al 7125362 (based on IDS cited art EP 1706286).  As to claim 1, Beaty discloses a longitudinal dual-power-source vehicle drive assembly (Figure 1), wherein the longitudinal dual-power-source vehicle drive assembly comprises an automatic transmission (24), a first power source (22 or 28) and a second power source (30), a transmission input shaft (42) and a transmission output shaft (44) of the automatic transmission are coaxial, the transmission input shaft is connected to an output shaft of the first power source (Figure 2), the transmission output shaft is connected to an input shaft of the second power source (Figure 2), an output shaft of the second power source is connected to a vehicle axle half shaft, and the automatic transmission has transmissions of two speed ratios (column 3, lines 33-35).

As to claim 2, wherein an intermediate shaft (46) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected to the transmission input shaft and the transmission output shaft via a first gear train (52/54) and a second gear train (66/56) respectively, the transmission output shaft is provided with a first clutch (82 slide to 52) that is connected to the first gear train, the transmission output shaft or the intermediate shaft is provided with a second clutch (82 slide to 66) that is connected to the second gear train, and cooperation between the first clutch and the second clutch realizes switching between the transmissions of two speed ratios of the automatic transmission.



As to claim 6, wherein a transmission ratio of the first gear train is i1, a transmission ratio of the second gear train is i2, and when the first clutch is disengaged and the second clutch is engaged, an engagement transmission ratio of the automatic transmission is ii xi2 (column 3, lines 33-35 describes that a number of ratios can be created based on number of gear trains used).

As to claim 8, wherein the output shaft of the first power source and the transmission input shaft are coaxial and are of an integral structure (fixed together), and the input shaft of the second power source and the transmission output shaft are coaxial and are of an integral structure (fixed together).

As to claim 9, wherein the second power source is an electric motor, and the first power source is an engine, an electric motor (30) or a combination of an engine (22) and an ISG electric machine (28).

As to claim 10, wherein an intermediate shaft (46) that is parallel to the transmission input shaft and the transmission output shaft is provided inside the automatic transmission, the intermediate shaft is connected in transmission to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of WO 2016192484 (based on IDS cited art CN 104930137).  As to claims 3 and 7, Beaty discloses first and second clutches (82 sliding to gear 52 and sliding to 66), but doesn’t explicitly describe the clutches as a bifacial clutch of an integral structure and a contrate tooth clutch as recited.
WO discloses a longitudinal automatic transmission assembly and shows that it is well known in the art to provide clutches (120) in the form of bifacial and contrate tooth clutches (asbstract).


As to claim 5, Beaty discloses the second gear train comprises a third gear (56) that is provided on the intermediate shaft (46) and a fourth gear (66) that is provided on the transmission output shaft (44) and is engaged with the third gear and when the third gear is fixedly connected to the intermediate shaft and the fourth gear is idle-nested to the transmission output shaft, the second clutch is provided on the transmission output shaft and is connected to the fourth gear (as shown in Figure 2). However, Beaty doesn’t disclose the third gear idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission output shaft, the second clutch is provided on the intermediate shaft and is connected to the third gear.
WO discloses a longitudinal automatic transmission assembly and shows that it is well known in the art via multiple alternatives (as shown in Figures 9-11) to provide a third gear idle-nested to the intermediate shaft and the fourth gear is fixedly connected to the transmission output shaft, the second clutch is provided on the intermediate shaft and is connected to the third gear.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Beaty with an alternative gearbox arrangement in view of WO to provide a simple structure to ensure shorter shifting time and low cost production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN 103758943 IDS cited art meets the limitations of claims 1 and 8-10 as shown in Figures 1 and 2 and described in paragraphs [0014], [0021]-[0024] of the machine translation.
- CN 204123947 IDS cited art meets the limitations of claims 1 and 8-10 as shown in Figure 1 and described in paragraphs [0016]-[0023] of the machine translation.
-Yu et al 20200240493 and 20200122564 discloses a longitudinal mounted dual power source drive assembly, see Figures in publications.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 22, 2021